


115 S829 : AFG and SAFER Program Reauthorization Act of 2017
U.S. Senate
2017-08-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IC
115th CONGRESS1st Session
S. 829
IN THE HOUSE OF REPRESENTATIVES

August 4, 2017
Referred to the Committee on Science, Space, and Technology

AN ACT
To reauthorize the Assistance to Firefighters Grants program, the Fire Prevention and Safety Grants program, and the Staffing for Adequate Fire and Emergency Response grant program, and for other purposes.
 
 
1.Short titleThis Act may be cited as the AFG and SAFER Program Reauthorization Act of 2017.  2.Reauthorization of Assistance to Firefighters Grants program and the Fire Prevention and Safety Grants program (a)Repeal of sunsetSection 33 of the Federal Fire Prevention and Control Act of 1974 (15 U.S.C. 2229) is amended by striking subsection (r). 
(b)Authorization of appropriationsSubsection (q)(1)(B) of such section is amended by striking 2017 and inserting 2023.  (c)Authorization for certain training under Assistance to Firefighters Grants programSubsection (c)(3) of such section is amended by adding at the end the following: 
 
(N)To provide specialized training to firefighters, paramedics, emergency medical service workers, and other first responders to recognize individuals who have mental illness and how to properly intervene with individuals with mental illness, including strategies for verbal de-escalation of crisis..  3.Reauthorization of Staffing for Adequate Fire and Emergency Response grant program (a)Repeal of sunsetSection 34 of the Federal Fire Prevention and Control Act of 1974 (15 U.S.C. 2229a) is amended by striking subsection (k). 
(b)Authorization of appropriationsSubsection (j)(1)(I) of such section is amended, in the matter before clause (i), by striking 2017 and inserting 2023.  (c)Modification of application requirementsSubsection (b)(3)(B) of such section is amended by striking of subsection (a)(1)(B)(ii) and (F) and inserting of subsection (a)(1)(F). 
(d)Modification of limitationSubsection (c)(2) of such section is amended by striking prior to November 24, 2003 and inserting prior to the date of the application for the grant.  (e)Modification of waiver authoritySubsection (d)(1)(B) of such section is amended by striking subsection (a)(1)(E) or subsection (c)(2) and inserting subsection (a)(1)(E), (c)(2), or (c)(4). 
(f)Repeal of authority for certain use of grant amounts transferred to Assistance to Firefighters Grants programSubsection (a)(1)(B) of such section is amended by striking and to provide and all that follows through of crises.  (g)Expansion of Staffing For Adequate Fire and Emergency Response grant programSubsection (a)(1)(B) of such section, as amended by subsection (f), is further amended by inserting or to change the status of part-time or paid-on-call (as defined in section 33(a)) firefighters to full-time firefighters after firefighters. 
4.Training on administration of fire grant programs 
(a)In generalThe Administrator of the Federal Emergency Management Agency, acting through the Administrator of the United States Fire Administration, may develop and make widely available an electronic, online training course for members of the fire and emergency response community on matters relating to the administration of grants under sections 33 and 34 of the Federal Fire Prevention and Control Act of 1974 (15 U.S.C. 2229 and 2229a).  (b)RequirementsThe Administrator of the Federal Emergency Management Agency shall ensure that any training developed and made available under subsection (a) is— 
(1)tailored to the financial and time constraints of members of the fire and emergency response community; and  (2)accessible to all individuals in the career, combination, paid-on-call, and volunteer fire and emergency response community. 
5.Framework for oversight and monitoring of the Assistance to Firefighters Grants program, the Fire Prevention and Safety Grants program, and the Staffing for Adequate Fire and Emergency Response grant program 
(a)FrameworkNot later than 90 days after the date of the enactment of this Act, the Administrator of the Federal Emergency Management Agency, acting through the Administrator of the United States Fire Administration, shall develop and implement a grant monitoring and oversight framework to mitigate and minimize risks of fraud, waste, abuse, and mismanagement relating to the grants programs under sections 33 and 34 of the Federal Fire Prevention and Control Act of 1974 (15 U.S.C. 2229 and 2229a).  (b)ElementsThe framework required by subsection (a) shall include the following: 
(1)Developing standardized guidance and training for all participants in the grant programs described in subsection (a).  (2)Conduct of regular risk assessments. 
(3)Conducting desk reviews and site visits.  (4)Enforcement actions to recoup potential questionable costs of grant recipients. 
(5)Such other oversight and monitoring tools as the Administrator of the Federal Emergency Management Agency considers necessary to mitigate and minimize fraud, waste, abuse, and mismanagement relating to the grant programs described in subsection (a). Passed the Senate August 2, 2017.Julie E. Adams,Secretary 